          Case 2:18-cv-02213-APG-BNW Document 10 Filed 05/06/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 Nevada Bar Number 13644

 4 TROY K. FLAKE
   Assistant United States Attorney
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Troy.Flake@usdoj.gov
 7
   Attorneys for the United States
 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11

12 SAFWAT AHMED MUHI AL BAALI,                       Case No. 2:18-cv-02213-APG-BNW

13                Plaintiff,

14          v.                                       STIPULATION FOR EXTENSION OF
                                                          TIME TO FILE ANSWER
15 KRISTJEN NIELSEN, in her official                          (Third Request)
   capacity as Secretary of Homeland Security,
16 U.S. DEPARTMENT OF HOMELAND
   SECURITY, LEE CISSNA, in his official
17 capacity as Directory of U.S. Citizenship
   and Immigration Services, U.S.
18 CITIZENSHIP AND IMMIGRATION
   SERVICES, the UNITED STATES OF
19 AMERICA and JOHN DOE 1 through
   XX, inclusive
20
                 Defendants.
21

22

23         Pursuant to Local Rule 6-1, the parties request a 30-day extension of time for the
24 United States to file an answer or otherwise respond to Plaintiff’s Complaint. ECF No. 1.

25 The Court granted the parties’ prior stipulations for extensions of time to file an answer on

26 January 31, 2019, ECF No. 6, and on March 14, 2019, ECF No. 8. The current deadline

27 for the United States to answer or otherwise respond to the complaint is May 13, 2019; the

28 United States request an extension to June 12, 2019.
           Case 2:18-cv-02213-APG-BNW Document 10 Filed 05/06/19 Page 2 of 2



 1           The United States Custom and Immigration Service requested additional

 2   information from the Plaintiff as part of the underlying administrative process at issue in

 3   this case. Plaintiff has provided this information. The United States needs additional time

 4   to evaluate Plaintiff’s recent response to this information, which may eventually affect the

 5   relief requested. Both parties agree that an extension of the deadline for the United States to

 6   respond would be efficient under the circumstances.

 7           The parties are not seeking this extension for purposes of delay or any other improper

 8   purpose. It is the third stipulation for an extension of time to file a response.

 9           WHEREFORE, the parties respectfully request this stipulation be granted and that

10   the answer or other response be made due by June 12, 2019.

11           Respectfully submitted this 6th day of May 2019.

12
      REZA ATHARI & ASSOCIATES                           NICHOLAS A. TRUTANICH
13                                                       United States Attorney
14
       /s/ Luther Snavely                                 /s/ Troy K. Flake
15    LUTHER SNAVELY, ESQ.                               TROY K. FLAKE
      3365 Pepper Lane, Suite 102                        Assistant United States Attorney
16    Las Vegas, NV 89120
                                                         Attorneys for the United States
17    Attorneys for Plaintiff
18

19

20

21
                                                    IT IS SO ORDERED:
22

23

24
                                                    UNITED STATES DISTRICT JUDGE
25                                                  UNITED STATES MAGISTRATE JUDGE

26
                                                                     May 7, 2019
                                                    DATED:
27

28

                                                     2
